Exhibit 10.1 [Missing Graphic Reference] INVACARE CORPORATION AMENDED AND RESTATED 2 1. Purpose The Invacare Corporation 2003 Performance Plan (the “Plan”), is designed to foster the long-term growth and performance of the Company by: (a) enhancing the Company’s ability to attract and retain highly qualified employees, (b) motivating employees to serve and promote the long-term interests of the Company and its shareholders through stock ownership and performance-based incentives, and (c) strengthening the Company’s ability to attract, retain and incentivize highly qualified non-employee Directors and aligning the interests of such Directors with the interests of shareholders through stock ownership.To achieve this purpose, the Plan provides authority for the grant of Stock Options, Restricted Stock, Stock Equivalent Units, Stock Appreciation Rights, and other stock and performance-based incentives. 2. Definitions (a)“Affiliate” means “Affiliate” within the meaning given such term in Rule 12b-2 under the Exchange Act. (b)“Award” means the grant of Stock Options, Restricted Stock, Stock Equivalent Units, Stock Appreciation Rights, and other stock and performance-based incentives under this Plan, or any combination thereof. (c)“Award Agreement” means any agreement between the Company and a Participant that sets forth terms, conditions, and restrictions applicable to an Award. (d)“Board of Directors” means the Board of Directors of the Company. (e)“Change of Control” a “Change of Control” shall be deemed to have occurred at the first time on which, after the effectiveness of approval of the amendments to the Plan by the Company’s shareholders at the Company’s 2009 Annual Shareholder Meeting: (i)There is a report filed on Schedule 13D or Schedule 14D-1 (or any successor schedule, form, or report), each as adopted under the Securities Exchange Act of 1934, as amended, disclosing the acquisition, in a transaction or series of transactions, by any person (as the term “person” is used in Section 13(d) and Section 14(d)(2) of the Securities Exchange Act of 1934, as amended), other than (1) A.
